ACCELERA INOVATIONS, INC. 20511 Abbey Drive Frankfort, Illinois 60423 November 14, 2012 VIA EDGAR United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Attn: Mara Ransom, Assistant Director Re: Accelera Innovations, Inc. Registration Statement on Form S-1 Filed October 31, 2012 File No. 333-181591 Ladies and Gentlemen: On behalf of the Company, we are updating the financial statements to reflect the September 30, 2012 statements. On behalf of the Company, we acknowledge that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, John F. Wallin ACCELERA INOVATIONS, INC. By: /S/ John F. Wallin John F. Wallin
